United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Federal Plaza, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1623
Issued: April 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from an April 25, 2007 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation and that he was at fault in its creation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $5,714.91 because he
received compensation for total disability from March 30 to June 11, 2005 while working part
time; and (2) whether the Office properly found that he was at fault in the creation of the
overpayment and thus not entitled to waiver.
FACTUAL HISTORY
On August 2, 1999 appellant, then a 39-year-old wildlife biologist, filed a claim alleging
that he herniated a cervical disc on July 19, 1999 pulling a net through a surf zone in the
performance of duty. The Office accepted his claim for cervical radiculitis.

On January 27, 2004 appellant sustained a recurrence of disability causally related to his
July 19, 1999 employment injury. The Office paid him compensation for temporary total
disability beginning that date. Appellant resumed intermittent work on February 9, 2004 but
sustained a recurrence of disability on July 26, 2004. On November 16, 2004 he underwent a
cervical discectomy and fusion at C5-6. On November 19, 2004 the Office placed him on the
periodic rolls. The Office informed appellant that he must immediately notify it when he
returned to work to avoid an overpayment of compensation.
Appellant returned to work for four hours per day on March 30, 2005. On June 1, 2005
he filed a claim for compensation for partial disability beginning April 4, 2005. Time and
attendance reports from the employing establishment indicate that appellant began working six
hours per day at the end of April 2005.
In a June 7, 2005 electronic mail message, a claims examiner noted that appellant had
received an overpayment from March 31 to April 16, 2005. The claims examiner indicated that
he would return checks for the period April 17 to May 14 and May 15 to June 11, 2005.
On February 13, 2007 the Office notified appellant of its preliminary determination that
he received an overpayment of $5,714.91 for the period March 30 to June 11, 2005 because he
returned to work for four hours per day but continued to receive compensation for total
disability. The Office calculated that he received an overpayment of $2,162.40 for the period
April 17 to June 11, 2005 and an overpayment of $1,390.11 for the period March 30 to
April 16, 2005. The Office informed appellant of its preliminary determination that he was at
fault in the creation of the overpayment because he accepted a payment that he knew or should
have known to be incorrect. The Office requested that he complete an overpayment recovery
questionnaire. The Office advised appellant that, within 30 days of the letter, he could request a
telephone conference, a final decision based on the written evidence or a prerecoupment hearing.
By decision dated April 25, 2007, the Office finalized its finding that appellant received a
$5,714.91 overpayment because he received compensation for total disability after he resumed
part-time employment. It found that he was at fault in the creation of the overpayment and
therefore not entitled to wavier. The Office determined that appellant should send a check for
the entire amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act1 provides that, while an
employee is receiving compensation under the Act, the employee may not receive salary, pay or
remuneration of any type from the United States, except in limited circumstances.2

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8116(a).

2

ANALYSIS -- ISSUE 1
The Office determined that appellant received an overpayment of $5,714.91 for the
period March 30 to June 11, 2005 because he received compensation for total disability after he
returned to part-time employment. In order to confirm the continuing compensation payments,
the record should establish the specific payments that were made, the date issued and the
compensation period covered by the specific payments. The Board finds that the record is
devoid of any evidence that compensation was paid for the period in question. The Office’s
statements and calculations are not enough; proof of payment must be in the record. Otherwise,
the Board does not have sufficient evidence to review whether the Office properly determined
the amount of the overpayment. There is no evidence such as a computer printout establishing
the payment of compensation from March 30 to June 11, 2005. Therefore, the Office has failed
to establish that an overpayment occurred in this case.3
CONCLUSION
The Board finds that the Office failed to establish the existence of an overpayment.4

3

See F.A., Docket No. 07-1520 (issued October 23, 2007) (the Board found that the Office failed to establish that
an overpayment existed as the record was devoid of any evidence that the specific payments were made); J.C.,
Docket No. 06-1229 (issued September 14, 2006) (the Board found that the Office failed to establish an
overpayment when there was no evidence with respect to individual payments issued during the relevant time
period); Salvator A. Schembari, Docket No. 05-1309 (issued December 6, 2005) (the Board found that the Office
failed to establish that an overpayment existed as the record was devoid of any evidence that specific payments were
made, the date issued and the period covered by the specific payments).
4

In view of the Board’s disposition of the first issue, the issue of fault is moot.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2007 is reversed.
Issued: April 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

